                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

DEBRA ADORNA,

       Plaintiff,

v.                                                    Case No: 6:18-cv-1942-Orl-40TBS

DEL-AIR HEATING, AIR CONDITIONING
& REFRIGERATION, INC.,

       Defendant.


                                          ORDER

       This case comes before the Court on Defendant’s Motion to Dismiss the original

complaint (Doc. 10) and Plaintiff’s response in opposition (Doc. 14). After the motion was

filed, Plaintiff amended her complaint, pursuant to FED. CIV. P. 15(a)(1)(B) (Doc. 13).

Plaintiff’s amended complaint moots the complaint that was the target of Defendant’s

motion. See Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir.

1999) (noting that “[a]n amended complaint supersedes an original complaint”); see also

Potter v. Lincoln Heritage Life Ins. Co., Case No. 6:16-cv-817-Orl-41KRS, 2016 WL

4055683, at *3, n.5 (M.D. Fla. June 3, 2016); Delta Sigma Theta Sorority, Inc. v. Bivins, No.

2:14-cv-147-FtM-38CM, 2014 WL 7273913, at *11 (M.D. Fla. Dec. 19, 2014); cf.

Meterlogic, Inc. v. Copier Sols., Inc., 185 F. Supp. 2d 1292, 1297 (S.D. Fla. 2002) (noting

that the plaintiff’s filing of an amended complaint “rendered moot the parties previous

pleadings and the defendants’ summary judgment and Daubert motions”). Therefore,

Defendant’s Motion to Dismiss (Doc. 10) is DENIED as moot.
DONE and ORDERED in Orlando, Florida on December 26, 2018.




Copies furnished to Counsel of Record




                                   -2-
